Title: From Alexander Hamilton to Timothy Pickering, [27 August 1797]
From: Hamilton, Alexander
To: Pickering, Timothy


[New York, August 27, 1797]
Dr Sir
Sometime since I received the inclosed being directions concerning measures requisite to be pursued to obtain indemnification in cases of Captures by British Cruisers. I laid it by in haste & have since overlooked it. I do not recollect to have seen it in the news papers & yet it appeared to me necessary that it should be so. As it came to me from some one of our public characters in London, I presume you must have received the Equivalent. I am curious to know if this has been the case & if any thing has been done upon it. After perusal & making such use as you may think proper you will oblige me by returning it.
Yrs. truly
A HAug 27. 1797
Col Pickering
